FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 13, 2022

                                    No. 04-22-00494-CR

                                    Brian Everett DAY,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-0279-CR-A
                       Honorable William D. Old III, Judge Presiding


                                      ORDER
       D’Lois Jones’ Notification of Late Reporter’s Record is hereby noted. Time is extended
until November 14, 2022.


                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court